Plaintiff’s counsel objected, 1st, that the affidavit did not show it was referred, as it did not name the circuit judge, by whom it was referred. 2d, that the new rules did not take effect until the first day of August last, and consequently could have no application1 to causes referred, before the rule (44) went into operation.
Jewett, Justice.
Held, the reference regular; and that the new rules must now govern, for as soon as they went into effect, there were no other rules for the court.
Motion granted with costs.